DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 7/19/2022 amended claim 22.  Applicants’ amendments overcome the 35 USC 112 rejection from the office action mailed 3/22/2022; therefore this rejection is withdrawn.  Neither applicants’ amendments nor arguments addressed below overcome the 35 USC 103 rejection over Jibiki as evidenced by Matlock, nor the 35 USC 103 rejection over Cuff in view of Zorn from the office action mailed 3/22/2022; therefore these rejections are maintained below.  Applicants have not addressed the IDS issues from the office action mailed 3/22/2022; therefore the issues remain below.    

Information Disclosure Statement

The information disclosure statement filed 2/22/2022 fails to comply with 37 CFR 1.98(a)(3) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each patent listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-18, 21 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Jibiki et al., US Patent Application Publication No. 2017/0175030 (hereinafter referred to as Jibiki) as evidenced by Matlock et al., Polyalkylene Glycols, Union Carbide Corporation (1999).    
Regarding claims 15-18 and 26-28, Jibiki discloses a water-soluble metalworking fluid for use in a variety of applications including cylinder and tool grinding, cutting and polishing (contacting a tool and a workpiece as recited in component a) of claim 15 and reads on claims 26-27) (Para. [0063]) comprising 10 to 60 wt% of a polyalkylene glycol of the formula:
R3O-(R’O)d-H
(reads on the formula of claim 15; R3 is a branched C6-20 alkyl group, R’O is PO and d is between 3 and 30 and reads on claims 16-18, 21 and 28 – regarding claim 21 the evidentiary reference at Page 162 shows the reaction between an alcohol and propylene oxide which results in the structure recited in claim 21) (Para. [0024] and [0026]).   
	
Claim Rejections - 35 USC § 103
Claims 15-20 and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Cuff et al., US Patent Application Publication No. 2017/0107440 (hereinafter referred to as Cuff) in view of Zorn, International Publication No. WO/2018/114350 (for citation purposes US Patent Application Publication No. 2019/0345402 is being used - hereinafter referred to as Zorn).  
Regarding claims 15-20 and 26-28, Cuff discloses a metalworking lubricating composition for use on alloy-based workpieces (contacting a tool and a workpiece as recited in component a) of claim 15 and reads on claims 26-27) (Para. [0004], [0166], [0173] and [0183]) comprising a fatty alcohol propoxylate (Para. [0174]).  
Cuff does not explicitly disclose the propoxylate represented by the formula of claim 15.  
Zorn discloses a lubricating oil composition comprising (I) at least one complex ester obtainable by an esterification reaction between (A) at least one aliphatic linear or branched C2-12-dicarboxylic acid, (B) at least one aliphatic linear or branched polyhydroxy alcohol with 3 to 6 hydroxyl groups wherein the branched alcohol includes isotridecanol (see Abstract, Para. [0039]) and isotridecanol C2-4 alkoxylates (as recited in claims 15-20 and 28) (Para. [0090] and see Examples/Table 2).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the isotridecanol C2-4 alkoxylates of Zorn in the composition of Cuff in order to enhance the viscometric properties of the composition.    
Regarding claims 22-25, Cuff generally discloses that it is well-known in the art for metalworking lubricating compositions to be in the form of a straight oil (vegetable or animal oil or fat, a mineral oil, synthetic oil or a mixture thereof) or water-based fluids. Water-based metalworking fluids include soluble oils, which contain less than 2% by weight of water; semi-synthetic fluids, which contain 10-60% by weight of water; synthetic fluids, which are petroleum oil-free and can contain any water-soluble lubricity additive, such as, an antioxidant (as recited in claims 22-24) (Para. [0004]).  

Response to Arguments
Applicants’ arguments filed 7/19/2022 regarding claims 15-28 have been fully considered and are not persuasive.  
Applicants argue that Jibiki is not a proper primary reference in an obviousness rejection because of the large combination of features based on the disclosure of Jibiki for the “propoxylate” compound.  This argument is not persuasive.  Jibiki in paragraph 0026 (wherein the formula (3) is cited by examiner to read on the “propoxylate” compound of claim 15) teaches:
In the formula (3), R3 is an alkyl group having 1 to 30 carbon atoms. When the number of the carbon atoms in R3 exceeds 30, water solubility may be decreased. R'O denotes an oxide unit selected from PO and EO. A mixture of PO and EO may be used in R'O. It should be noted that a mole fraction of EO in R'O is preferably less than 1 in terms of antifoaming property of the present fluid diluted with water. d is an integer from 1 to 50. When the number of the carbon atoms in R.sup.3 exceeds 30, water solubility may be decreased.	

From this disclosure it is evident that Jibiki does disclose with specificity the need for R3 to be within a specified range and the same can be said regarding R’ and d, considering the many outcomes of the claimed “propoxylate” compound the number of combinations in Jibiki is very similar.  Furthermore, Jibiki gave motivation for the ranges taught in formula (3).  
	Applicants argue that Cuff is also not a proper primary reference in an obviousness rejection as the examiner takes official notice of facts not in the record.  This argument is not at all persuasive as applicants themselves outlines exactly where the examiner cited in the office action which is paragraph 0004 of Cuff.  Cuff in this paragraph teaches what is generally in the art so there was no need for the examiner to take official notice of a metal-working fluid comprising a mineral oil and/or water and an antioxidant.  For this reason applicants’ arguments are not persuasive.  
	Applicants also argue that the combination of Cuff and Zorn is improper as Cuff discloses ethoxylated or ethoxylated and propylated fatty alcohols therefore not providing motivation for combining with the compounds of Zorn.  This argument is also not persuasive.  Zorn provides the motivation to be combined with Cuff as is discussed above and was detailed in the previous office action.  The reason to combine the references was not “substitution” under KSR but actually flowed from the Zorn reference itself.  For these reasons applicants’ arguments are not persuasive.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771